   Case: 3:18-cv-02008-JGC Doc #: 27 Filed: 01/31/20 1 of 11. PageID #: 411



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                           TOLEDO DIVISION

ADIA A. WASHINGTON            )
                              )
          Plaintiff,          )           CASE NO.: 18-cv-02008
                              )
     v.                       )           THE HONORABLE
                              )           JAMES G. CARR
WEINBERG MEDIATION GROUP, LLC )           UNITED STATES DISTRICT JUDGE
JTM CAPITAL MANAGEMENT, LLC   )
                              )           THE HONORABLE
          Defendants.         )           JAMES R. KNEPP, II
                              )           UNITED STATES MAGISTRATE JUDGE

DEFENDANT JTM CAPITAL MANAGEMENT, LLC’S REPLY BRIEF IN FURTHER
        SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT




                                          Michael J. Palumbo, Esquire
                                          Anthony J. Gingo, Esquire
                                          Summit One
                                          4700 Rockside Road, Suite 440
                                          Independence, Ohio 44131
                                          Telephone: (216) 503-9512
                                          Facsimile: (888) 827-0855
                                          Emails: michael@gplawllc.com
                                                  anthony@gplawll.com

                                          Brendan H. Little, Esquire
                                          Admitted Pro Hac Vice
                                          Lippes Mathias Wexler Friedman LLP
                                          50 Fountain Plaza, Suite 1700
                                          Buffalo, New York 14203
                                          Email: blittle@lippes.com

                                          Counsel for Defendant,
                                          JTM Capital Management, LLC
     Case: 3:18-cv-02008-JGC Doc #: 27 Filed: 01/31/20 2 of 11. PageID #: 412



                                  PRELIMINARY STATEMENT

        JTM Capital Management, LLC (“JTM”) submits the following reply memorandum of law

in further support of its motion for summary judgment. 1

I.      THE PARTIES DO NOT DISPUTE THAT JTM IS A CREDITOR

        JTM’s motion for summary judgment established: (1) that JTM is a creditor as defined by

the Fair Debt Collection Practices Act (“FDCPA”); and (2) that creditors are not subject to the

FDCPA.

        In opposition, Plaintiff does not dispute JTM is a creditor. Plaintiff does not address the

longstanding precedent in the Sixth Circuit that a creditor is not subject to the purview of the

FDCPA. Instead, Plaintiff argues this Court should rely instead on two Third Circuit cases, Tepper

v. Amos Fin., LLC, 898 F.3d 364, 368 (3d. Cir. 2018) and Barbato v. Greystone Alliance, LLC,

916 F.3d 260 (3d. Cir. 2019), to undermine Sixth Circuit precedent and hold that an entity

qualifying as a creditor is still subject to the FDCPA. As detailed below, the Court should reject

Plaintiff’s argument and hold JTM, as a creditor, is not subject to the FDCPA.

        Plaintiff turns a blind eye to Sixth Circuit precedent and numerous district courts within

the Sixth Circuit who have unequivocally held that an entity that qualifies as a creditor is not

subject to the purview of the FDCPA. See, e.g., Ryan v. Romo, 2018 WL 3116931, at *2 (6th Cir.

Jan. 2, 2018) (noting that the creditor could not be sued under the FDCPA); King v. Bank of Am.,

N.A., 2019 WL 3290333, at *11 (N.D. Ohio July 22, 2019) (holding a creditor is not subject to the

FDCPA); Samples v. Medicredit, Inc., 2019 WL 2409676, at *4 (M.D. Tenn. June 7, 2019) (noting

a debt collector cannot also be a creditor); Meadows v. Caliber Home Loans, 2019 WL 1242667,


1
  The parties have submitted dueling footnotes with regard to the length of JTM’s memorandum in support
of its motion for summary judgment. JTM reiterates that its motion falls within the exception articulated in
the Court’s individual preferences which allows for longer briefing if the number of issues or their
complexity warrant lengthier briefing.


                                                     2
     Case: 3:18-cv-02008-JGC Doc #: 27 Filed: 01/31/20 3 of 11. PageID #: 413



at *2 (M.D. Tenn. Mar. 18, 2019) (stating the FDCPA does not apply to creditors); Bostock v.

Westlake Fin. Sols. LLC, 2019 WL 451337, at *3 (S.D. Ohio Feb. 5, 2019), report and

recommendation adopted sub nom. Bostock v. Westlake Fin. Sols. LLC, 2019 WL 1318337 (S.D.

Ohio Mar. 22, 2019) (granting motion for judgment of the pleadings because the defendant was a

creditor, to whom the FDCPA did not apply); Rajapakse v. Credit Acceptance Corp, 2019 WL

422236, at *5 (E.D. Mich. Jan. 30, 2019), report and recommendation adopted sub nom. Rajapakse

v. Credit Acceptance Corp., 2019 WL 948767 (E.D. Mich. Feb. 27, 2019) (FDCPA does not apply

to creditors attempting to collect on their own debt); Roes v. Specialized Loan Servicing, LLC,

2018 WL 3636543, at *3 (E.D. Tenn. July 31, 2018) (FDCPA does not apply to creditors); McVoy

v. Deutsche Bank Nat'l Tr. Co., 2018 WL 3029087, at *4 (W.D. Mich. Feb. 1, 2018), report and

recommendation adopted, 2018 WL 1477583 (W.D. Mich. Mar. 27, 2018) (the definition of debt

collector does not include the consumer’s creditors); Forgues v. Carpenter Lipps & Leland LLP,

2017 WL 4296188, at *6 (N.D. Ohio Sept. 28, 2017) (A creditor is not subject to

the FDCPA restrictions placed on debt collectors); Morse v. Specialized Loan Servicing, LLC,

2017 WL 10456188, at *2 (S.D. Ohio May 16, 2017) (the FDCPA does not apply to creditors).

       In fact, in its own decision denying JTM’s motion to dismiss in this case, this Court

correctly noted that creditors who are collecting debts owed to them do not fall within the purview

of the FDCPA. (Doc. 14, p. 6); Washington v. Weinberg Mediation Grp., LLC, 2019 WL 1080883,

at *3 (N.D. Ohio Mar. 7, 2019). While this Court, at the motion to dismiss stage, determined JTM

was not a creditor, the same cannot be true on summary judgment. First, the parties do not dispute

that JTM is a creditor as defined by the FDCPA. Second, the definition of creditor is not limited

to only persons who extend credit, originate or create a debt. Instead, purchasers of debt are

explicitly included in the definition of creditor, regardless of whether the debt was in default at the




                                                  3
      Case: 3:18-cv-02008-JGC Doc #: 27 Filed: 01/31/20 4 of 11. PageID #: 414



time of purchase. “Congress expressly differentiated between a person who ‘offers credit’ (the

originator) and a person ‘to whom a debt is owed’ (the present debt owner)” when including debt

buyers in the definition of “creditor.” Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718,

1723 (2017) (citing 15 U.S.C. § 1692a(4)). Accordingly, the record establishes JTM is a creditor.

       Indeed, the Supreme Court in Henson articulated the exact basis that the above courts relied

upon to hold creditor are not subject to the FDCPA, stating that a company collecting purchased

defaulted debt for its own account “would hardly seem to be barred from qualifying as a creditor

under the statute’s plain terms.” See Henson, 137 S. Ct. at 1723. Simply put, this Court should rely

upon the rationale in Henson, follow the long line of decisions in this Circuit and determine that

JTM, as a creditor, is not subject to the FDCPA.

II.    PLAINTIFF’SARGUMENT WITH REGARD TO PRINCIPAL PURPOSE IGNORES EVERY CASE
THAT DOES NOT SUPPORT HER ARGUMENT

       In the event the Court determines that as a creditor JTM is still subject to the FDCPA, it

nonetheless remains entitled to summary judgment. In opposition, Plaintiff concedes that the

record does not support a finding that JTM could qualify as a debt collector under the regularly

collects definition stated in 15 U.S.C. § 1692a(6). Accordingly, the only way JTM can be a debt

collector in this case is if the Court determines it meets the principal purpose definition stated in

15 U.S.C. § 1692a(6).

       JTM’s motion for summary judgment establishes its principal purpose is not collecting

debts by: (1) highlighting to the use of the word collection throughout the FDCPA to guide its

meaning in 15 U.S.C. § 1692a(6); (2) demonstrating that Congress’ intent in enacting the FDCPA

was to regulate interaction with the consumer; (3) analyzing the opinions that have already held

that debt buyers, like JTM, are not debt collectors; and (4) explaining how the Third Circuit’s

holding in Barbato is misplaced. (Doc. 19, p. 4-16).



                                                 4
     Case: 3:18-cv-02008-JGC Doc #: 27 Filed: 01/31/20 5 of 11. PageID #: 415



        Plaintiff’s opposition breezes past JTM’s arguments and simply ignores the plain text of

the FDCPA and the legislative history of the FDCPA in its entirety. Plaintiff also turns a blind eye

to any decision that cuts against Plaintiff’s argument 2. Instead, Plaintiff would have this Court read

Barbato and summarily follow the Third Circuit. 3 Critically, Plaintiff’s opposition does not even

address the fact that another federal court has already held, as a matter of law, that JTM is not a

debt collector. See Schenider v. JTM Capital Management, LLC, 2018 WL 2276238, at *5 (D. Or.

Mar. 22, 2018) adopted by 2018 WL 2248451 (D. Or. May 15, 2018) (the definition of ‘debt

collector’ does not include purely passive debt purchasing activity). Plaintiff’s opposition does not

address that there are multiple district courts that have previously determined that a debt buyer

who takes no affirmative action to collect does not have a principal purpose of which is the

collection of debts. See McAdory v. M.N.S. Assoc., LLC, 2017 WL 5071263 (D. Or. Nov. 3, 2017),

reconsideration denied 2018 WL 1256482 (D. Or. Mar. 11, 2018) (appeal pending); Gold v.

Midland Credit Mgmt, Inc., 82 F. Supp. 3d 1064 (N.D. Cal. 2015); Kasalo v. Trident Asset

Management, LLC, 53 F. Supp. 3d 1072, 1079 (N.D. Ill. 2014).

        The FDCPA governs the interaction between a debt collector and a consumer, regulating

abusive practices in the collection of debts. 15 U.S.C. § 1692e; Jerman v. Carlisle, McNellie, Rini,

Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010). Passive debt buyers are creditors who have no

interaction with a consumer. It belies reason to conclude a debt buyer has a principal purpose of

collecting debts when it does not engage in collection. This dichotomy is accurately illustrated by


2
  Plaintiff does reference Mullery v. JTM Capital Management, LLC, 2019 WL 2135484 (W.D.N.Y. May
16, 2019) and Arango v. GMA Invs., LLC, 2019 WL 1916202 (D.N.J. Apr. 30, 2019). However, both
decisions concerned adjudication of pre-answer motions to dismiss and neither decision performed an
analysis regarding the merits of JTM’s position herein.
3
  JTM acknowledges the Barbato decision in its motion for summary judgment and also articulates why the
Third Circuit’s decision in Barbato is misplaced. (Doc. 19, p. 14-16). As Plaintiff’s opposition regurgitates
the holding in Barbato without providing any unique insight into its flawed reasoning, JTM will not rehash
its argument with regard to Barbato in this reply memorandum.


                                                     5
       Case: 3:18-cv-02008-JGC Doc #: 27 Filed: 01/31/20 6 of 11. PageID #: 416



the undisputed actions (or inactions) of the defendants in this lawsuit. As stated in the Affidavit of

Plaintiff, co-defendant Weinberg Mediation Group, LLC (“Weinberg Mediation”), is alleged to

have sent written communication and speak to Plaintiff on the phone in an attempt to collect a debt

in violation of the FDCPA. (Doc. 26, ¶¶ 4-7). The substance of the interaction, i.e. sending a letter

and making a phone call, create the basis for potential liability against Weinberg Mediation in this

lawsuit. To the contrary, Plaintiff concedes JTM never contacted her and never sent her written

communication. (Doc. 25, ¶ 4). JTM is named as a defendant in this lawsuit solely because it is

the creditor and owner of Plaintiff’s debt who contracted with a third party to attempt to collect it.

Plaintiff is bending over backwards to contort the statutory text and purpose of the FDCPA in an

attempt to reach JTM. See Part I supra; (Doc. 19-1, p. 4-16).

        Although Plaintiff emphatically concludes this Court must follow Barbato, she fails to

articulate why. Whether a debt buyer’s principal purpose is the collection of debts is certainly not

settled law and Plaintiff’s failure to address cases contrary to her position illustrates the weakness

inherent in those precise arguments. JTM submits this Court should follow the common sense

analysis employed by McAdory, Schenider, Gold, and Kasalo and hold JTM’s principal purpose

is not the collection of debts.

III.    JTM DID NOT CONTROL THE ACTIONS OF WEINBERG MEDIATION GROUP, LLC

        In the event the Court determines that there is a question of fact as to whether JTM qualifies

as a debt collector under the FDCPA, it is still entitled to summary judgment. In opposition to

JTM’s motion, Plaintiff concedes that JTM did not violate the FDCPA in this case. Accordingly,

the only way JTM can be subject to liability is if this Court finds JTM can be vicariously liable for

the actions or co-defendant Weinberg Mediation.




                                                  6
     Case: 3:18-cv-02008-JGC Doc #: 27 Filed: 01/31/20 7 of 11. PageID #: 417



       Plaintiff’s opposition also concedes that in order to be vicariously liable under the FDCPA,

a principal must exercise control over the conduct of activities of the agent. (Doc. 19-1, p. 18; Doc.

24, p. 9). The key phrase for the Court in this regard is “conduct or activities.” The testimony of

JTM’s Vice President of Compliance, Michael Hyla, is unequivocal, JTM does not and cannot

control the actions of Weinberg Mediation or its employees – as Weinberg Mediation is an entirely

separate company. JTM does not have access to or control over Weinberg’s internal business

records, procedures, or systems. See Statement of Material Facts, (“SOF”), ¶ 12. As detailed in

Mr. Hyla’s testimony, JTM has no control over the manner in which Weinberg decides to word a

collection letter, no control over the timing Weinberg sends out its letters, no ability to dictate the

substance of phone conversations Weinberg has with debtors, no ability to discipline Weinberg

employees for unacceptable conduct, and no ability to reward Weinberg employees for above

average conduct. (Doc. 19-1, p. 19-20; Doc. 21, p. 35; 40-45). Put simply, JTM has no ability to

control the actions of Weinberg.

       Understanding she cannot dispute this fact, Plaintiff pivots, arguing that JTM’s ability to

exercise control the terms of the contract between JTM and Weinberg allows for vicarious liability

to be extended to JTM. This argument is wholly unsupported by law. Plaintiff’s opposition does

not point to a single case to support this position nor does she attempt to distinguish the cases cited

by JTM, which explicitly require control over the conduct or activities of the agent for vicarious

liability to extend. See Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1173 (9th

Cir. 2006); Wai Hoe Liew v. Cohen & Slamowitz, LLP, 265 F. Supp. 3d 260, 283 (E.D.N.Y.

2017), as revised (June 16, 2017); Clark v. v. Main St. Acquisition Corp., 2013 WL 2295879, at

*7 (S.D. Ohio May 24, 2013), aff’d sub nom. Clark v. Main St. Acquisition Corp., 553 F. App’x

510 (6th Cir. 2014); Bodur v. Palisades Collection, LLC, 829 F. Supp. 2d 246, 259 (S.D.N.Y.




                                                  7
     Case: 3:18-cv-02008-JGC Doc #: 27 Filed: 01/31/20 8 of 11. PageID #: 418



2011); McNall v. Credit Bureau of Josephine Cty., 689 F. Supp. 2d 1265, 1277 (D. Or. 2010).

Regardless, Plaintiff requests that this Court authorize an impermissible and vast expansion of

vicarious liability to each and every individual or company that enters into a contract with a third

party. This Court should reject Plaintiff’s argument and determine that where a principal does not

control the conduct or activities of an agent, the principal cannot be held liable for the acts of an

agent.

         Moreover, Plaintiff’s own argument is further undercut by the record as the Collection

Services Agreement (the “Agreement”) between JTM and Weinberg does not support her

argument. Section 2.3.1 of the Agreement states that Weinberg agrees to undertake the collection

of accounts placed within it for the purpose of collection and to use due diligence, best efforts and

to employ such lawful means, methods and procedures; which, in Weinberg’s reasonable

judgment, it believe will best effect the collection of such accounts. (Doc. 22-4, p. 9) (emphasis

added). Section 2.3.2 of the Agreement states that Weinberg will maintain detailed records with

respect to the accounts placed with it for collection. Nothing in Section 2.3.2 dictates or requires

how Weinberg complies with its obligation to maintain records and it has nothing to do with how

Weinberg attempts to collect debt from consumers. (Doc. 22-4, p. 9). Finally, Section 2.8.1 of the

Agreement states that Weinberg comply with the law when it attempts to collect debt. (Doc. 22-4,

p. 11). While Plaintiff argues that this provision suggests that JTM maintains control over

Weinberg, in reality, it is the not the Agreement that requires Weinberg to comply with federal

and state law, federal and state law require Weinberg to comply with federal and state law. Mr.

Hyla’s testimony summarizes this point, best:

                Q: So by virtue of that, would you agree that JTM does have a form
                of control over these third party collection agencies?
                Mr. Little: Object to the form.




                                                 8
     Case: 3:18-cv-02008-JGC Doc #: 27 Filed: 01/31/20 9 of 11. PageID #: 419



               A: No, I would say that [JTM] has the ability to control the – just
               the actual agreement itself, not control of the agency.

(Doc. 21, p. 41, lines 8-14). Plaintiff’s broad sweeping assumptions about control boil down to a

simple misplaced argument – because the contract states Weinberg must comply with the codified

statutes and take reasonable steps to collect the debt placed with it, JTM is somehow vicariously

liable for Weinberg’s purported failure to do so. This application of vicarious liability incorrectly

looks to the relationship of the parties and ignores the scope of that relationship created by the

parties’ agreement. However, the record in this lawsuit unequivocally demonstrates that JTM did

not control the conduct or activity of Weinberg. Accordingly, JTM cannot be held vicariously

liable for Weinberg’s alleged acts and summary judgment in that regard is warranted.

                                         CONCLUSION

       For the reasons in its motion for summary judgment and in the subject brief, JTM

respectfully requests the Court grant JTM’s motion for summary judgment and dismiss the

Complaint in its entirety.




                                                 9
    Case: 3:18-cv-02008-JGC Doc #: 27 Filed: 01/31/20 10 of 11. PageID #: 420



Dated: January 31, 2020                     Respectfully submitted,


                                            s/ Michael J. Palumbo
                                            ________________________________________________________________________

                                            Michael J. Palumbo, Esq.
                                            Ohio Attorney Registration #0081718
                                            Anthony J. Gingo, Esq.
                                            Ohio Attorney Registration #0085669
                                            Summit One
                                            4700 Rockside Road, Suite 440
                                            Independence, Ohio 44131
                                            Telephone: (216) 503-9512
                                            Facsimile: (888) 827-0855
                                            Emails: michael@gplawllc.com
                                                    anthony@gplawllc.com

                                            Brendan H. Little, Esq.
                                            Admitted Pro Hac Vice
                                            Lippes Mathias Wexler Friedman LLP
                                            50 Fountain Plaza, Suite 1700
                                            Buffalo, New York 14203
                                            Email: blittle@lippes.com

                                            Counsel for Defendant,
                                            JTM Capital Management, LLC




                                       10
Case: 3:18-cv-02008-JGC Doc #: 27 Filed: 01/31/20 11 of 11. PageID #: 421



                           CERTIFICATE OF SERVICE


  The undersigned hereby certifies the following:

  1.     Defendant JTM Capital Management, LLC’s Reply Brief in Further Support of
         Its Motion for Summary Judgment was filed on the date above via the CM/ECF
         Filing System for the United States District Court for the Northern District of Ohio
         (Western Division – Toledo).

  2.     The Parties appearing on the Notice of Electronic Filing, and as noted below, may
         access the foregoing and aforesaid pleading through the CM/ECF system:

                Anthony J. Gingo, Esquire, anthony@gplawllc.com
                Taxiarchis Hatzidimitriadis, Esquire, thatz@sulaimanlaw.com
                Brendan H. Little, Esquire, blittle@lippes.com
                Michael J. Palumbo, Esquire, michael@gplawllc.com
                Nathan C. Volheim, Esquire, nvolheim@sulaimanlaw.com

  3.     A true and accurate copy of the aforesaid pleading was served on the date above
         via United States regular mail, postage prepaid, upon the following:

                Weinberg Mediation Group, LLC
                3380 Sheridan Drive, Suite 133
                Buffalo, New York 14266

                                       s/ Michael J. Palumbo
                                       ____________________________________________________________________________________

                                       Michael J. Palumbo, Esquire
                                       Anthony J. Gingo, Esquire
                                       Brendan H. Little, Esquire

                                       Counsel for Defendant,
                                       JTM Capital Management, LLC




                                           11
